DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strohmenger et al. U.S. PGPub 2016/0274553.
Regarding claims 1, 12 and 19, Strohmenger discloses a system for providing model-based industrial information services, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components, the executable components comprising: a modeling component configured to receive, via a cloud platform, modeling input that defines a digital asset model corresponding to an industrial asset, and to register the asset model in a vendor repository on the cloud platform (e.g. pg. 4, ¶43; pg. 6-7, ¶55; pg. 34-35, ¶196; Fig. 1-5 and 9-13); and a device interface component configured to receive, from a gateway device via the cloud platform, credential information and, in response to verifying that the credential information permits access to the asset model, commission the asset model to the smart gateway device via the cloud platform (e.g. pg. 24-25, ¶141-143; pg. 28, ¶160).
 	Regarding claims 2, 13 and 20, Strohmenger discloses the system of claim 1, wherein the asset model comprises at least one of functional specification data for the industrial asset, a two-dimensional or three-dimensional visual representation for the industrial asset, a simulation-ready digital twin of the industrial asset, a machine learning model for analyzing industrial data generated by the industrial asset, definitions of correlations between data items generated by the industrial asset, key performance indicators for the industrial asset, or lifecycle information for the industrial asset (e.g. pg. 11-12, ¶81; pg. 13, ¶90; pg. 20, ¶120; pg. 29-30, ¶170; pg. 32, ¶182).
 	Regarding claims 3 and 14, Strohmenger discloses the system of claim 1, wherein the asset model is usable by the gateway device to add contextualization metadata to industrial data generated by the industrial asset to yield contextualized data (e.g. pg. 5, ¶49; pg. 31, ¶178).
 	Regarding claims 4 and 15, Strohmenger discloses the system of claim 1, wherein the device interface component is further configured to, in response to verifying that the credential information permits access to the asset model, integrate the asset model into a virtualized plant maintained in a customer repository of the cloud platform and assigned to an owner of the industrial asset (e.g. pg. 24-25, ¶141-145; pg. 33, ¶187).
 	Regarding claims 5 and 16, Strohmenger discloses the system of claim 4, further comprising an analytics component configured to perform analytics on industrial data generated by the industrial asset and received from the gateway device based on at least one of the asset model or the virtualized plant (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229).
 	Regarding claims 6 and 17, Strohmenger discloses the system of claim 5, further comprising a user interface component configured to send, to a client device, a notification of at least one of a recommended product upgrade or a recommended reconfiguration of the industrial asset based on a result of the analytics (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229).
 	Regarding claim 7, Strohmenger discloses the system of claim 6, wherein the notification is based on the result of the analytics performed on the industrial data together with lifecycle information (e.g. tracked/collected industrial asset data) for the industrial asset encoded in the asset model (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229).
 	Regarding claim 8, Strohmenger discloses the system of claim 5, wherein the analytics component is further configured to distribute an analytic task between the system and the gateway device (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229).
 	Regarding claims 9 and 18, Strohmenger discloses the system of claim 4, further comprising a simulation component configured to perform a simulation on the asset model or the virtualized plant (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229); and a user interface component configured to render, on a client device based on a result of the simulation, at least one of predicted operation information for the industrial asset or a recommendation for altering operation of the industrial asset (e.g. pg. 7-8, ¶59-62; pg. 23, ¶136; pg. 26, ¶149-151; pg. 38, ¶227 and 229).
 	Regarding claim 10, Strohmenger discloses the system of claim 1, further comprising a user interface component configured to receive, from a client device, an asset identifier that identifies the industrial asset and user credential data identifying an owner of the client device (e.g. pg. 24-25, ¶141-145; pg. 28, ¶160; pg. 33, ¶187), wherein the device interface component is configured to, in response to receipt of the asset identifier and validation of the user credential data, retrieve the asset model and integrate the asset model into a virtualized plant maintained in a customer repository of the cloud platform and assigned to an owner of the industrial asset (e.g. pg. 24-25, ¶141-145; pg. 28, ¶160; pg. 33, ¶187).
 	Regarding claim 11, Strohmenger discloses the system of claim 1, wherein the modeling input includes selection and customization of a predefined device profile available in a vendor repository of the cloud platform and corresponding to a type of the industrial asset (e.g. pg. 31, ¶180).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 21, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116